Exhibit 99.1 June 18, 2013 FILED BY SEDAR British Columbia Securities Commission Alberta Securities Commission Saskatchewan Financial Services Commission Manitoba Securities Commission Ontario Securities Commission Autorité des marchés financiers New Brunswick Securities Commission Nova Scotia Securities Commission Prince Edward Island Securities Office, Consumer, Corporate and Insurance Services Division Newfoundland & Labrador Department of Government Services, Consumer & Commercial Affairs Branch Registrar of Securities, Northwest Territories Registrar of Securities, Government of the Yukon Territory Registrar of Securities, Nunavut Dear Sirs / Mesdames: Re:New Gold Inc. Take-Over Bid New Gold Inc. (the “Offeror”) has made an offer to purchase (the “Offer”) all of the issued and outstanding common shares (including all common shares that may become issued and outstanding upon the exercise, exchange or conversion of options, warrants or any other outstanding rights) of Rainy River Resources Ltd. (the “Company”), together with any associated rights issued under the Company’s shareholder rights plan. Accordingly, the Offeror has filed on SEDAR the Offer and related take-over bid circular, a letter of transmittal, a notice of guaranteed delivery and a letter to shareholders of the Company from Randall Oliphant (Executive Chairman of the Offeror). In addition, the following agreements related to the Offer (the “Agreements”) were filed on SEDAR by the Offeror on June 6, 2013 under project numbers 02073411, 2073413, 2073417, 2073419, 2073422, 2073423, 2073424, 2073426, 2073428, 2073433, 2073434, 2073436, 2073439 and 2075935: · the acquisition agreement dated May 31, 2013 between the Offeror and the Company; and · lock-up agreements dated May 31, 2013 between the Offeror and each of the directors and officers of the Company. New Gold Inc. Suite 1800, Two Bentall Centre, 555 Burrard Street, Vancouver, BC V7X 1M9T+1 F+1 www.newgold.com - 2 - Pursuant to subsection 3.2(1) of Multilateral Instrument 62-104 – Take-Over Bids and Issuer Bids (“MI 62-104”) and subsection 5.1(1) of OSC Rule 62-504 – Take-Over Bids and Issuer Bids (“Rule 62-504”), the Offeror is required to file the Agreements. In satisfaction of this obligation, the Offeror is providing this letter pursuant to subsection 3.2(5) of MI 62-104 and subsection 5.1(5) of Rule 62-504. If you have any questions regarding the foregoing, please do not hesitate to contact me at (604) 696-4100. Yours very truly, (Signed) Susan Toews Susan Toews Vice President, Legal Affairs & Corporate Secretary New Gold Inc. Suite 1800, Two Bentall Centre, 555 Burrard Street, Vancouver, BC V7X 1M9T+1 F+1 www.newgold.com
